COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00294-CV


ESTATE OF JOHN DAVID HARRIS,
DECEASED



                                    ------------

           FROM PROBATE COURT NO. 1 OF TARRANT COUNTY

                                    ------------

                        MEMORANDUM OPINION 1
                                    ------------

      Pro se appellant David Glen Harris attempts to appeal from the August 1,

2013 order denying his first and second motions for appointment of counsel.

      On August 23, 2013, we notified appellant of our concern that we lacked

jurisdiction over the appeal because the order did not appear to be a final

judgment or appealable interlocutory order.        See Tex. R. App. P. 42.3(a);

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).           We informed

appellant that the appeal was subject to dismissal for want of jurisdiction unless
      1
       See Tex. R. App. P. 47.4.
he or any party desiring to continue the appeal filed with the court a response

showing grounds for continuing the appeal on or before September 3, 2013.

      Appellant has filed a response, but it does not show grounds for continuing

the appeal, and none of the authorities cited in his response support a finding of

jurisdiction in this case. See Tex. Prob. Code Ann. § 3(bb) (West Supp. 2012)

(defining “probate proceeding”); cf. id. § 34A (West 2003) (setting out when an

attorney ad litem may be appointed), § 53(b)–(c) (West 2003 & Supp. 2012)

(same); Crowson v. Wakeham, 897 S.W.2d 779, 783 (Tex. 1995) (requiring

either express statutory permission or disposal of all issues in a particular phase

of probate proceedings for interlocutory probate judgment to be appealable);

Okumu v. Wells Fargo Bank, N.A., No. 02-09-00384-CV, 2010 WL 87735, at *1

(Tex. App.—Fort Worth Jan. 7, 2010, no pet.) (mem. op.) (noting that exception

to the “one final judgment” rule exists in probate cases because of the need to

review controlling, intermediate decisions before an error can harm later phases

of the proceeding). Therefore, we dismiss the appeal for want of jurisdiction.

See Tex. R. App. P. 42.3(a), 43.2(f).

                                                   PER CURIAM


PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: October 3, 2013




                                        2